Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the backboard lack antecedent basis.
In claim 10, the piston lacks antecedent basis.



Claim Rejections - 35 USC § 102
Claim(s) 1-4,6,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayne et al (2004/0162510).
1. An automated resuscitation system (ARS) comprising:  2at least one means for compression of the chest that produces forward blood flow (see at least abstract and figure 1and ¶41);  3a countershock defibrillator subsystem (see at least abstract and figure 1 and ¶41);  4a plurality of countershock electrodes on patient facing portions of the ARS (see at least figures 8-13 and ¶60); and  5a control system adapted to synchronize chest compressions and countershocks (see at least the abstract which teaches synchronization, as well as  ¶46,105 which teaches coordinated operation and at least figure 17 which teaches a control system). 

2. The automated resuscitation system of claim 1, further comprising electrode 2contact enhancers (see at least ¶44 where the defibrillation electrode can be in the chest compression member or vest which compresses the patient.  See also figure 12 which shows a spring 354). 

3. The automated resuscitation system of claim 2, wherein the electrode contact 2enhancers are the means for compression of the chest that produces forward blood flow.( see at least ¶44 where the defibrillation electrode can be in the chest compression member or vest which compresses the patient.)

4. The automated resuscitation system of claim 1, wherein the at least one means for 2compression of the chest includes a piston.(see at least figure 4 and ¶49)

see at least the abstract and ¶46 which teaches at least defibrillation and ventilation in a synchronous manner)

9. The automated resuscitation system of claim 1, further comprising a backboard, 2wherein at least one of the plurality of countershock electrodes is on the patient-facing 3surface of the backboard. (see at least ¶44)


Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al (2004/0162510) and Halperin et al (4,928,674).
5. The automated resuscitation system of claim 1, wherein the at least one means for 2compression of the chest includes bladders adapted to encircle a patient.(Jayne doesn’t explicitly teach such bladder.  Halperin teaches a bladder that encircles the patient, see at least figures 1,2 and col. 3:35-45.  It would have been obvious to use bladders that encircle the patient since only predictable results would occur, such as more effective compression of the patient’s chest.)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al (2004/0162510) and Salcido et al (2016/0317385).
17. The automated resuscitation system of claim 1, further comprising at least one 2biomarker sensor, and wherein a force of compression applied by the means for 3compression is dependent on a measurement from the at least one biomarker sensor. (Jayne doesn’t explicitly teach such biomarker.  However, Salcido teaches sensing various parameters and in closed loop fashion adjusting the force of compression; see at least  ¶18,19,28.  It would have been obvious to use such with the device of Jayne since it would yield the predictable result of providing more accurate levels of compression for the particular patient)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al (2004/0162510).
Jayne doesn’t explicitly teach an electrode on the surface of the piston.  However, such placement is considered to be an obvious design choice.  As shown in at least figure 9, two electrodes can be placed on the belt of vest 302.  .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al (2004/0162510) and Matos (2007/0299473).
18. The automated resuscitation system of claim 1, wherein the plurality of countershock electrodes further comprises at least two pairs of countershock electrodes, 37PATENT Docket No.: 460/0003 3and wherein defibrillation is achieved by multiple sequential current paths across the 4chest. (Jayne doesn’t teach using multiple sequential currents.  However, Matos teaches that if one defibrillation pathway does not work another can be used, see at least ¶595.  It would have been obvious to use such with the device of Jayne since it would help insure that the patient is properly defibrillated.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/         Primary Examiner, Art Unit 3792